Order entered May 16, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00130-CV

                                SUSAN ASHTON, Appellant

                                              V.

                              KOONSFULLER, P.C., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-05346

                                          ORDER
       We GRANT appellant’s May 12, 2016 unopposed second motion for an extension of

time to file a brief and extend the time to MAY 23, 2016. We caution appellant that no further

extension will be granted absent extenuating circumstances.


                                                     /s/      ELIZABETH LANG-MIERS
                                                              JUSTICE